Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 06, 2021 has been entered.
 
Response to Amendment
2.	Claims 1 and 13 have been amended, claims 2-6, 10 and 14-20 canceled and claims 21-34 added as requested in the amendment filed on December 06, 2021. Following the amendment, claims 1, 7-9, 11-13 and 21-34 are pending in the instant application.
3.	Claims 1, 7-9, 11-13 and 21-34 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on December 06, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 9, 13, 24, 27, 31 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claims 9, 24 and 31 are vague and indefinite for encompassing a method to detect a biomarker that is identified by reference to m/z ratio using an antibody. The metes and bounds of the claimed subject matter cannot be determined from the claims or the specification as filed.
8.	Claim 13 and new claims 27 and 34 are rejected for reasons of record as applied to claim 13 in section 8 of Paper mailed on December 14, 2020 and section 10 of Paper mailed on June 04, 2021. Specifically, claims 13, 27 and 34 encompass a method of commencing treating Alzheimer’s disease prior to the subject showing symptoms of Alzheimer’s disease while being dependent from claims 1, 21 and 28, respectively, which are limited to detecting the presence of Alzheimer’s followed by administering the treatment, which makes the claimed subject matter of the dependent claims mutually exclusive.  Applicant argues at p. 8 of the Response that the treatment can be administered prior to subject’s showing symptoms, which is not disputed conceptually; however, this is not what is currently claimed. Currently, the base claims are limited to diagnosis followed by treatment while the dependent claims specifically require treatment prior to diagnosis, thus rendering the subject matter indefinite. 
	
Conclusion

	9.	Claims 1, 7, 8, 11, 12, 21-23, 25, 26, 28-30, 32 and 33 are allowed. Claims  9, 13, 24, 27, 31 and 34 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
January 19, 2022